— Judgment unanimously affirmed. Memorandum: Defendant was tried, along with three codefendants, on charges arising out of an escape from the Livingston County Jail. He argues on appeal that the People failed to prove a serious injury within the meaning of Penal Law § 10.00 (10). On the appeal of two codefendants, we previously determined that this issue was without merit (People v Sullivan, 148 AD2d 995; People v Kanaval, 148 AD2d 996). We have examined defendant’s remaining arguments, raised in his pro se brief, and find them lacking in merit. (Appeal from judgment of Livingston County Court, Cicoria, J. —assault, first degree, and other charges.) Present — Dillon, P. J., Green, Pine, Balio and Davis, JJ.